OFFICE OF ME   ATTORNEY       GENERAL OF TEXAS
                            AUSTIN




mn. oia B. VW mat, ohaw
                AaYisory
solnt-Legl?JlJatiYr      0onuliitt.e
Tioga,   Tuae




                                            PproprlateBfrom
                                             ti8dal years of
                                             eaaary far the aq-
                                             not to e%aeed

                                        ~933provides In part:
                                    ets of abminister-
                                     this AOt shall be
                                    ed in thin Act, and
                                 the amounts antIa8
                             al DepartmentalAppropria-
                             nt biennium a8 therein'
                          ervhe, exoept aa 0theZwise

                   hen rmwmclba to allooate out of ths
appropriation    e in Seation l1 for each year of the
bieprrium,
         the followIngI
Hon. Olan R. Van !Zandt,Page 3.


the sum of $6.750.00 for the iohool Plants Dlvlslon of the
Department of Eduoatlon;the mm of $10,000.00for the
Census DIvlalon ln the Dapartmant of lkluoatlontobe ex-
panded for seasonal labor ln'tlm ehecklng of the oensus
rolle, ana the sum of )6,600.00 to be used by the State
Audltor~s Dapartmant,ae fo~ower
      Aooountant in oharga of mUal aid applioatlons,~$3;000.00;
      Junior Aaoountant,$1,800.00; Junior Aooouutant,$1,800.00.
         Your rpaclflo attention la ulraotaa to tha language
 a8uoh expendituresshall be the Bnounta and as authorized br
 the General DepartmentalAppropriationBill for the currant
 biennium as therein itemike& and not otherwise,exoapt a8
 otherwiseherein provIdefLu
         That the language aexoept as otherwise harain
 provided" ha8 dlraot reference to the approprlatlonsspac-
 fleally made both ae to purpoee and amount for the State
 Audltor~s Department Is olsar, and 1s made the more appar-
 ant by observing that the General DepartmentalApproprlatlon
 Blll raoognlzadthese epaelflo*ltemlzedapproprlatlonsto
 the state Auditor's Dapartmant,inthat no provisionwas
 made in the General DepartmentalAppropriationBill for
 fheee employees'in the State Audltor'a Department since
 they had already bean definitely provided for in f&use Bill
 933.
         Saotlon 11 does not purport to make the allooatiom
 tharaln mantionad~avallablato the departmentas a lump
 sum appropriation,but apeoificallyprovidesthat the ex-
 pendlturaatherefrom ahall be *the amount6 as authorized
 by the General DepartmentalAppropriationBill for 2ha our-
 rant biennium atitherein Itemized anb not otharwlaa.*
         In the Ganarnl DepartmentalAppropriationBill,
 under thasa spaoifloheadings, the Legislature Itemized
 in detail expendituresto be made from these allooations,
 such Itemizationsoovarlng the full amount thereof. The
 Covernor, in the exercise of hIhis
                                  veto power, eliminated
 from the General DepartmentalAppropriationBill ear%&
 Items thereof. Such veto naoessarllywas oomplatalyeffao-
 tlva to allmlnata suuh expenditures. Under the tema of
 Saotlon 11, there oan be no eurplus subjeot to the jUrlsdlO-
 tlon 0r the Limitation of Payments Board, as aonstltuteain
 the Gauaral Rider tothe General DepartmentalAppropriation
Hon. Ol.an R. Van Zandt, Page 3


Bill, for the reason that lxpandltuxasout of the dllooa-
tions referred to ara expressly l.imitadby Saotion 11 of
House Bill 033 to the amount6 authorizedand itamlzaa in
the General DapartnantalAppropriationBill, and there Is
a spaoiSlo provisionagainst any i'urthaxexpendituresby
the use of the words aand not atharwlse.m
          You are therefore advised that there is, in this
approprlatlon no surplus In a spaolal fua of tha aharaotar
made subjeot to the jurlsdiotionof the Liaitationof Pay-
ments Board in tha Rider to tba DapartmantalAppropriation
Dill.

                                    Yours vary truly
                              ATTORNEYG~         OFT'ELIS

                              BY
                                   (B)    R,.Vi.Fairahlld
                                                Aseistent
RWFtPbP
APPROVED SEP 12, 1939
(II)Gorald C. &WI
ATTORNEYGRNFJULOF TEXAS
                                             APPROVED
                                         opinion ammittaa
                                             By BWD
                                               ahalrman